DETAILED ACTION

This Office Action is in response to the amendment, filed on October 13, 2022.  Primary Examiner acknowledges Claims 1-24 are pending in this application, with Claims 1, 8, 12, 15, 16, and 24 having been currently amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as obvious Montgomery et al. (2014/0363525) in view of Stenzler et al. (2007/0144515).
As to Claims 1, 12, and 15, Montgomery discloses a nitric oxide system (Figures 7, 8, and 12 - “A method and system for generating and delivering nitric oxide directly to a patient.” Abstract), comprising: a plasma chamber (16/54/82/96 - “reaction chamber” Para 0044, 0060, 0063, and 0076; specifically “using a plasma chemical reaction method while heating the reaction chamber to 400-800.degree. C. to obtain high efficiency of NO production” Para 0009) configured to generate a product gas containing nitric oxide from a flow of reactant gas (“The housing 14 also has formed therein an inlet 18 for admitting room air or other carrier gas and an outlet 20 for discharging the NO-laden carrier gas from the reaction chamber 16 to deliver that gas to a patient.” Para 0044); and at least one controller (68/114, “a liquid dispense control 68 that controls the reaction occurring within the reaction chamber 54 as has been previously explained so that the amount of NO generated is controlled to provide the desired amount of NO to the patient 60.” Para 0061 and “There is also a liquid dispense control 114 that controls the reaction occurring within the reaction chamber 96 so that the amount of NO generated in the NO reaction chamber 96 is controlled and a pump control 116 to control the pump 92.” Para 0077) configured to regulate the amount of nitric oxide in the product gas using one or more parameters as an input (via 70/104/120, “there is a NO sensor 70 in the conduit 58 to determine the concentration of NO leaving the reaction chamber 54.” Para 0061; “There is an NO sensor 104 to determine the concentration of NO in the stream of gas delivered to the patient 102” Para 0076; “an input device 120 is provided so that the user can enter the desired concentration of NO to be administered to the patient 102.” Para 0078) to the controller (68/114), the one or more parameters including information related to at least one of the product/inspiratory gas into which at least a portion of the product gas flows.
Regarding the limitation to the controller (68/114) configured to provide one or more doses of nitric oxide, Montgomery discloses the use of a “breath trigger sensor 64”  as shown in Figures 7 and 8 wherein the “breath trigger sensor 64 to act as a breath detector to determine when the patient was breathing in and, therefore, when to generate the NO. The pump 50 could operate either continuously or only when NO was being generated and hence work in a pulse mode to deliver gas flow through the reaction chamber 54 where the stream of gas picks up the NO and carries it through the nasal cannula 62 and thence to the patient 60.” (Para 0061); while, alternatively, Figure 12 shows the application of a “flow sensor 118” wherein the “flow sensor 118 that is located in the inspiratory limb 108 to measure the flow of the breathing air that is being provided by the ventilator 106 to the patient 102 through that inspiratory limb 108. … Since the flow to the patient 102 is known from the flow sensor 118, the liquid dispense control 114 can control the NO being generated in the NO reaction chamber to combine with that known flow to deliver to NO concentration set by the user by the input device 120.” (Para 0077-0078).   This act of operating delivery based on breath triggering and/or inhalation flow effectively provides for the application of one or more doses to the patient. 
Regarding the limitation to “prevent infection” (Claim 1) and “over a period of time for reducing a risk of infection” (Claim 12), Montgomery discloses the known application of using NO treatment to treat infections (Para 0004) and further Montgomery discloses “the present invention to accurately control the formation of the NO in order to treat the individual patient with specific regard to the desired concentration of the NO to be delivered and the alveolar volume of the patient.”  It should be noted the system as described by Montgomery  is capable of producing high NO concentrations - “The peak NO concentration was approximately 300 ppm, with an average concentration over a 1 second period of around 117 ppm.” (Para 0070); a “slow steady state condition the average output was 385 ppm NO.” (Para 0072); “The NO output from the reaction chamber resulted in a peak concentration of 216 ppm NO spike which lasted about 1 second and corresponded to an average concentration of 73 ppm over the 1 second period.” (Para 0075).  Thus, this disclosure then appears to accurately consider and correlate the application of Montgomery for the treatment/prevention/reduction of infection as exposed to NO gas in the order of hundreds of ppm of NO over a period of time as a function of the inhalation based therapy.
Although Montgomery effectively hints at a correlations of application of NO gas for the treatment/prevention/reduction of infection through a medical procedure protocol, Montgomery does not expressly disclose an explicit example and furthermore the feature “wherein an amount of nitric oxide delivered to the inspiratory gas is based on at least one of patient physiological information and potential infection type”.
Stenzler teaches a similar nitric oxide device to Montgomery, wherein Stenzler teaches a nitric oxide system (Figures 1-3), comprising: a source of gas including nitric oxide for delivery to a patient (8/106-108, “a NO delivery device 2 that includes a source of nitric oxide gas 8 adapted for delivery of the NO gas to a mammal through a delivery interface 6.” Para 0024 as shown in Figure 2; “The NO gas from the NO gas source 8 and the diluent gas from the diluent gas source 14 preferably pass through pressure regulators 16 to reduce the pressure of gas that is admitted to the NO delivery device 2.” Para 0028 as shown in Figure 1; and “the delivery device 102 utilizes a switch valve 104 to switch between a high concentration NO gas source 106 and a low concentration NO gas source 108.” Para 0036 as shown in Figure 3); and at least one controller (36/86/116, “the delivery device 2 preferably includes a controller 36 that is capable of controlling the flow control valve 22 and the gas blender 20. The controller 36 is preferably a microprocessor-based controller 36 that is connected to an input device (not shown). The input device may be used by an operator to adjust various parameters of the delivery device such as NO concentration and therapy/exposure time periods.” Para 0031; “The measured NO concentration is then fed back through signal line 88 to the controller 86, which in turn processes the information by comparing the measured NO concentration with the set desired NO gas concentration. The controller 86 then adjusts the flow control valves 72 and 75, if appropriate, by sending control signals through lines 82 and 84 such that the flow rate(s) may be adjusted in order to achieve the desired concentration of NO gas flowing to the delivery interface 76.” Para 0035; and “The switch valve 104 is controlled by the controller 116 that at the appropriate time switches between the high and low concentration of NO gas according to the present invention.” Para 0036) configured to regulate the amount of nitric oxide delivered to the patient using one or more parameters (“The input device may be used by an operator to adjust various parameters of the delivery device such as NO concentration and therapy/exposure time periods.” Para 0031”; “measured NO concentration is then fed back through signal line 88 to the controller 86” Para 0035; “switch valve 104 is controlled by the controller 116” Para 0036) as an input to the controller (36/86/116), the one or more parameters including information related to at least one of the gas including nitric oxide and the inspiratory gas into which at least a portion of the gas including nitric oxide flows, the controller (36/86/116) configured to provide a plurality of doses of nitric oxide over a period of time for reducing a risk of infection. 
Regarding the limitation to “plurality of doses over a period of time for reducing risk of infection”, Stenzler states “a method and device delivering intermittent high doses of nitric oxide for a period of time and which cycles between high and low concentration of nitric oxide is desirable, useful, and overcomes the problems of toxicity. The high concentration of nitric oxide is preferably delivered intermittently for brief periods of time that are interspersed with periods of time with either no nitric oxide delivery or lower concentrations of nitric oxide. This keeps the exposure to the high concentrations of nitric oxide required to overwhelm the nitric oxide defense mechanisms of the pathogens to an average level that is safe for humans to inhale.” (Para 0007); wherein “high concentration of nitric oxide may be delivered at a concentration between 80 ppm to 300 ppm, preferably between 150 ppm to 250 ppm, and more preferably between 160 ppm to 200 ppm. Low concentration of nitric oxide preferably is delivered at a concentration between zero (0) ppm to 80 ppm, and preferably at a concentration of 20 ppm to 40 ppm.” (Para 0008), and the “time periods may vary and in a wide range that preferably will deliver a dose of x time of 600 to 1000 ppmhrs per day.” (Para 0009). Consequently, as described in Paras 0016-0019 and 0049, Stenzler states a similar treatment protocol for several pathogenic strains having the commonality of “exposed to NO gas (gNO) exposure at 160 ppm nitric oxide gas for 30 minutes and 20 ppm for 3.5 hours for a total exposure time of 24 hours.”.  As stated in Para 0022, Stenzler explicitly states “The first concentration is preferably at a high concentration sufficient to kill or inhibit microbial growth.”  Thus, it is unequivocally clear that Stenzler provides a treatment protocol for reducing the risk of infection by the application of a plurality of doses of NO over a period of time.
Regarding the limitation to “amount of nitric oxide delivered to the inspiratory gas is based on at least one of patient physiological information and potential infection type”, Stenzler teaches various treatment protocols which are dependent upon the type of invention as described in Paras 0016-0019.  Explicitly:
“[0016] FIG. 6 shows the effect on survival of S. aureus (ATCC#25923) when alternately exposed to NO gas (gNO) exposure at 160 ppm nitric oxide gas for 30 minutes and 20 ppm for 3.5 hours for a total exposure time of 24 hours.
[0017] FIG. 7 shows the effect on survival of P. aeruginosa (ATCC#27853) when alternately exposed to NO gas (gNO) exposure at 160 ppm nitric oxide gas for 30 minutes and 20 ppm for 3.5 hours for a total exposure time of 24 hours.
[0018] FIG. 8 shows the effect on survival of P. aeruginosa (clinical strain from Cystic Fibrosis) when alternately exposed to NO gas (gNO) exposure at 160 ppm nitric oxide gas for 30 minutes and 20 ppm for 3.5 hours for a total exposure time of 24 hours.
[0019] FIG. 9 shows the effect on survival of E. coli when alternately exposed to NO gas (gNO) at 160 ppm nitric oxide gas for 30 minutes and 20 ppm for 3.5 hours for a total exposure time of 24 hours.”  
Thus, it appears to be clear as each of the aforementioned are bacteria, when the user expects the “potential infection type” to be bacteria, the amount and concentration of the dosage is adjusted based upon the “potential infection type”, such that “The first concentration is preferably at a high concentration sufficient to kill or inhibit microbial growth.”  (Para 0022). 
Primary Examiner notes Stenzler additionally addresses virus infections by the statement “Nitric oxide may also inhibit the replication of viruses early during the replication cycle, involving the synthesis of vRNA and mRNA encoding viral proteins. With viruses also depending on host cells for detoxification of the body's defense pathways, the direct cytotoxic mechanisms of NO entering the host cells and the intracellular changes it produces, could also account for the viricidal effects through viral DNA deamination. Thus, it is believed that the cycling or alternating delivery of NO gas at high and low concentrations may also be effective against viruses.” (Para 0056). 
Consequently, it is understood that goals of the NO cycling are to effectively limit or prevent the microbes taking hold of the patient’s body with uncontrollable growth.  As similarly stated in Para 0022, “A lower dose or concentration of nitric oxide gas delivered in between the bursts of high concentration nitric oxide maintains nitrosative stress pressure on the pathogens to prevent them from rebuilding their defense system to an adequate level”; whilst, The first concentration is preferably at a high concentration sufficient to kill or inhibit microbial growth.” Thus, the resultant effect of the variations of dosage based upon the type of invention is the ability to effectively “sufficient to kill or inhibit microbial growth” and then “prevent them from rebuilding their defense system” in order to control an active infection and prevent reinfection of the patient.  
Additionally, it should be noted, Stenzler utilizes a “flowmeter or flow sensor to detect the onset of breathing (e.g., inhalation vs. exhalation) such that the nitric oxide gas would be delivered only when the mammal inhales.” (Para 0045).  Consequently, in light of the treatment protocols the amount of nitric oxide is also varied based upon when the user is detected to be inhaling, as the “nitric oxide gas would be delivered only when the mammal inhales”.  Hence, it appears both the patient’s physiological information (inhalation vs. exhalation) as well as the type of expected infection (bacteria, virus, microbial) are utilized in the determination of the treatment protocols in order to “sufficient to kill or inhibit microbial growth” and then “prevent them from rebuilding their defense system”. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the treatment protocol of Montgomery to utilize the explicit intermittent protocol as provided by Stenzler for the purpose of providing inhalation based NO administration suitable to “sufficient to kill or inhibit microbial growth” and then “prevent them from rebuilding their defense system”. 
As to Claims 2, 3, and 13, the modified Montgomery, specifically Montgomery discloses NO concentrations “at least 80ppm” (Claims 2 and 13) and more specifically between “100 to 300ppm” (Claim 3).  Explicitly,  the system as described by Montgomery  is capable of producing high NO concentrations - “The peak NO concentration was approximately 300 ppm, with an average concentration over a 1 second period of around 117 ppm.” (Para 0070); a “slow steady state condition the average output was 385 ppm NO.” (Para 0072); “The NO output from the reaction chamber resulted in a peak concentration of 216 ppm NO spike which lasted about 1 second and corresponded to an average concentration of 73 ppm over the 1 second period.” (Para 0075).  Thus, the values as stated in Para 0070 and 0075 of Montgomery meet the desired ppm range for treatment.  Additionally, Stenzler also states “high concentration of nitric oxide may be delivered at a concentration between 80 ppm to 300 ppm, preferably between 150 ppm to 250 ppm, and more preferably between 160 ppm to 200 ppm. Low concentration of nitric oxide preferably is delivered at a concentration between zero (0) ppm to 80 ppm, and preferably at a concentration of 20 ppm to 40 ppm.” (Para 0008).  Thus Stenzler also has considered the desired ppm range for treatment. 
As to Claims 4 and 5, the modified Montgomery, specifically Montgomery discloses the operation of the controller based upon the use of a “breath trigger sensor 64”  as shown in Figures 7 and 8 and as shown in Figure 12 shows the application of a “flow sensor 118”.  This act of operating delivery based on breath triggering and/or inhalation flow effectively provides for the application of one or more doses to the patient “over a period of time” (Claim 4), and within “periodical” (Claim 5) functionality over the period of time as so long as the patient is connected to the device patient’s whom are alive will inhale and exhale over multiple times. Additionally, Stenzler also states several pathogenic strains having the commonality in the treatment protocol of “exposed to NO gas (gNO) exposure at 160 ppm nitric oxide gas for 30 minutes and 20 ppm for 3.5 hours for a total exposure time of 24 hours.”.  (Para 0016-0019 and 0049).  Thus, Stenzler also has considered the multi-dosed treatment protocol.
As to Claims 6 and 14, the modified Montgomery, specifically Montgomery discloses the application of the delivery system “to treat the individual patient with specific regard to the desired concentration of the NO to be delivered and the alveolar volume of the patient.” (Para 0042).  Thus, as the application of the NO is to the lungs the treatment would be an infection of the respiratory or pulmonary system.   Additionally, Stenzler also states as described in Paras 0016-0019 and 0049, Stenzler states a similar treatment protocol for several pathogenic strains having the commonality of “exposed to NO gas (gNO) exposure at 160 ppm nitric oxide gas for 30 minutes and 20 ppm for 3.5 hours for a total exposure time of 24 hours.”.  Further, as stated in Para 0022, Stenzler explicitly states “The first concentration is preferably at a high concentration sufficient to kill or inhibit microbial growth.”.  Thus, Stenzler also has considered the treatment of respiratory or pulmonary infections.
As to Claim 7, the modified Montgomery, specifically Montgomery discloses the application of the delivery system having a “nitric oxide delivery device for providing the dose of nitric oxide” (Claim 7) having varying components such as “the stream of gas picks up the NO and carries it through the nasal cannula 62 and thence to the patient 60.” (Para 0061); “instead of a nasal cannula, the patient device can be a endrotracheal tube or face mask 72 that interjects the NO-containing gas along with the gas administered by ventilator 74 through the inspiratory limb 76.” (Para 0062); “As will be appreciated, other gas delivery systems can be used in place of a ventilator, such as a breathing bag filled with gas from a flowmeter, or a constant positive airway pressure (CPAP) where the gas flow is from a blower.” (Para 0062).  Additionally, Stenzler also has considered various delivery devices for the NO gas including but not limited to “the delivery interface 6 may include a facial mask, nasal insert, or endotracheal tube that interface with the mammal's respiratory system.” (Para 0030).  Thus, Stenzler also states various NO delivery devices. 
As to Claims 9-11, the modified Montgomery, specifically Montgomery discloses the operation of the controller based upon the use of a “breath trigger sensor 64”  as shown in Figures 7 and 8 and as shown in Figure 12 shows the application of a “flow sensor 118”.  This act of operating delivery based on breath triggering and/or inhalation flow effectively provides for the application of one or more doses to the patient based on the “breath” (Claim 9), and more specifically the “inspired volume” (Claim 10), wherein the NO gas undergoes “diluted concentration” within the patient’s breath (Claim 11).  
As to Claim 16, the modified Montgomery, specifically Stenzler teaches a nitric oxide delivery method (Figures 1-3), comprising the execution of a controller (36/86/116, “the delivery device 2 preferably includes a controller 36 that is capable of controlling the flow control valve 22 and the gas blender 20. The controller 36 is preferably a microprocessor-based controller 36 that is connected to an input device (not shown). The input device may be used by an operator to adjust various parameters of the delivery device such as NO concentration and therapy/exposure time periods.” Para 0031; “The measured NO concentration is then fed back through signal line 88 to the controller 86, which in turn processes the information by comparing the measured NO concentration with the set desired NO gas concentration. The controller 86 then adjusts the flow control valves 72 and 75, if appropriate, by sending control signals through lines 82 and 84 such that the flow rate(s) may be adjusted in order to achieve the desired concentration of NO gas flowing to the delivery interface 76.” Para 0035; and “The switch valve 104 is controlled by the controller 116 that at the appropriate time switches between the high and low concentration of NO gas according to the present invention.” Para 0036), to modulate a dosing strategy “a method and device delivering intermittent high doses of nitric oxide for a period of time and which cycles between high and low concentration of nitric oxide is desirable, useful, and overcomes the problems of toxicity. The high concentration of nitric oxide is preferably delivered intermittently for brief periods of time that are interspersed with periods of time with either no nitric oxide delivery or lower concentrations of nitric oxide. This keeps the exposure to the high concentrations of nitric oxide required to overwhelm the nitric oxide defense mechanisms of the pathogens to an average level that is safe for humans to inhale.” (Para 0007)” to prevent infection in a patient; and controlling, by the controller (36/86/116) the amount of NO delivered during the one or more doses of NO in an amount and frequency to prevent infection. As described in Paras 0016-0019 and 0049, Stenzler states a similar treatment protocol for several pathogenic strains having the commonality of “exposed to NO gas (gNO) exposure at 160 ppm nitric oxide gas for 30 minutes and 20 ppm for 3.5 hours for a total exposure time of 24 hours.”.  Further, as stated in Para 0022, Stenzler explicitly states “The first concentration is preferably at a high concentration sufficient to kill or inhibit microbial growth.”  Thus, the amount an frequency of the NO gas as delivered is controlled in order to prevent infection to the patient. 
	As to Claims 17 and 18, the modified Montgomery, specifically Stenzler teaches “high concentration of nitric oxide may be delivered at a concentration between 80 ppm to 300 ppm, preferably between 150 ppm to 250 ppm, and more preferably between 160 ppm to 200 ppm. Low concentration of nitric oxide preferably is delivered at a concentration between zero (0) ppm to 80 ppm, and preferably at a concentration of 20 ppm to 40 ppm.” (Para 0008).  Thus, the claimed values of at least 80 ppm (Claim 17) and more explicitly 100 to 300 ppm (Claim 18) have been considered. 
As to Claims 19 and 20, the modified Montgomery, specifically Stenzler teaches several pathogenic strains having the commonality in the treatment protocol of “exposed to NO gas (gNO) exposure at 160 ppm nitric oxide gas for 30 minutes and 20 ppm for 3.5 hours for a total exposure time of 24 hours.”.  (Para 0016-0019 and 0049).  Thus, Stenzler also has considered the multi-dosed treatment protocol periodically (Claim 20) over a period of time (Claim 19) was considered.
As to Claim 21, the modified Montgomery, specifically Stenzler teaches as described in Paras 0016-0019 and 0049, Stenzler states a similar treatment protocol for several pathogenic strains having the commonality of “exposed to NO gas (gNO) exposure at 160 ppm nitric oxide gas for 30 minutes and 20 ppm for 3.5 hours for a total exposure time of 24 hours.”.  Further, as stated in Para 0022, Stenzler explicitly states “The first concentration is preferably at a high concentration sufficient to kill or inhibit microbial growth.”.  Thus, Stenzler also has considered the treatment of respiratory or pulmonary infections.
As to Claim 22, the modified Montgomery, specifically Stenzler teaches the application of NO analyzers (40, 80, unlabeled Figure 3) in line with the controller (36/86/116) to target and effectuate the dosing strategy. Explicitly, Stenzler states “The controller 36 also preferably receives signals through signal line 48 from NO analyzer 40 regarding gas concentrations if such analyzer 40 are present within the delivery device 2.” (Para 0033); “An NO analyzer 80 samples the gas mixture at ajuncture close to the delivery interface to determine the NO concentration of the gas mixture flowing to the delivery interface 76. The measured NO concentration is then fed back through signal line 88 to the controller 86, which in turn processes the information by comparing the measured NO concentration with the set desired NO gas concentration. The controller 86 then adjusts the flow control valves 72 and 75, if appropriate, by sending control signals through lines 82 and 84 such that the flow rate(s) may be adjusted in order to achieve the desired concentration of NO gas flowing to the delivery interface 76.”
As to Claims 23 and 24, the modified Montgomery, specifically Stenzler has considered various delivery devices for the NO gas including but not limited to “the delivery interface 6 may include a facial mask, nasal insert, or endotracheal tube that interface with the mammal's respiratory system.” (Para 0030).  Thus, Stenzler also states various NO delivery devices.

Response to Arguments
Applicant's arguments, filed October 13, 2022, have been fully considered but they are not persuasive.  
Although Primary Examiner appreciates Applicant’s amendments to the claims to concentrically arrange the independent claims and further including the features of “wherein an amount of nitric oxide delivered to the inspiratory gas is based on at least one of patient physiological information and potential infection type”, this limitation does not appear to make a significant contribution over the prior art made of record. 
Specifically, on Page 9 of Applicant’s remarks, Applicant asserts “Stenzler does not teach or suggest the prevention or reduction of risk of infection. … Nowhere does Stenzler disclose concentrations of NO that would be used to prevent an infection or reduce the risk of developing an infection, and Stenzler certainly does not look to patient physiological information or potential infection type to determine the amount of NO delivered to an inspiratory gas, as required by the amended claims.” (EMPAHSIS ADDED).   Primary Examiner respectfully disagrees. 
Regarding Applicant’s first assertion “the prevention or reduction of risk of infection”, as stated in Para 0022 of Stenzler, “A lower dose or concentration of nitric oxide gas delivered in between the bursts of high concentration nitric oxide maintains nitrosative stress pressure on the pathogens to prevent them from rebuilding their defense system to an adequate level”; whilst, The first concentration is preferably at a high concentration sufficient to kill or inhibit microbial growth.” Thus, the resultant effect of the variations of dosage based upon the type of invention is the ability to effectively “sufficient to kill or inhibit microbial growth” and then “prevent them from rebuilding their defense system” in order to prevent reinfection of the patient.  Consequently, the continued treatment of the patient effective provides the asserted “prevention or reduction of risk of infection” as the act of “sufficient to kill or inhibit microbial growth” and then “prevent them from rebuilding their defense system” in order to control an active infection and prevent reinfection of the patient.  
Regarding Applicant’s second assertion, “concentrations of NO that would be used to prevent an infection or reduce the risk of developing an infection”, as stated in Para 0022 of Stenzler, “A lower dose or concentration of nitric oxide gas delivered in between the bursts of high concentration nitric oxide maintains nitrosative stress pressure on the pathogens to prevent them from rebuilding their defense system to an adequate level”; whilst, The first concentration is preferably at a high concentration sufficient to kill or inhibit microbial growth.” Thus, the resultant effect of the variations of dosage based upon the type of invention is the ability to effectively “sufficient to kill or inhibit microbial growth” and then “prevent them from rebuilding their defense system” in order to control an active infection and prevent reinfection of the patient.  Furthermore, as addressed in Paras 0016-0019 of Stenzler, various bacteria are treated with the similar protocol of “NO gas (gNO) exposure at 160 ppm nitric oxide gas for 30 minutes and 20 ppm for 3.5 hours for a total exposure time of 24 hours.”.  In light of the cycling of the NO concentrations, the continued treatment of the patient provides the asserted “concentrations of NO… to prevent an infection or reduce the risk of developing an infection” as the cycling prevents reinfection. 
Regarding Applicant’s third assertion “patient physiological information or potential infection type to determine the amount of NO delivered”, as addressed in Paras 0016-0019 of Stenzler, various bacteria are treated with the similar protocol of “NO gas (gNO) exposure at 160 ppm nitric oxide gas for 30 minutes and 20 ppm for 3.5 hours for a total exposure time of 24 hours.” And further in Para 0056 Stenzler addresses the efficacy of this treatment protocol for viruses  - “it is believed that the cycling or alternating delivery of NO gas at high and low concentrations may also be effective against viruses.” (Para 0056). Still further, Stenzler utilizes a “flowmeter or flow sensor to detect the onset of breathing (e.g., inhalation vs. exhalation) such that the nitric oxide gas would be delivered only when the mammal inhales.” (Para 0045).  Consequently, in light of the treatment protocols the amount of nitric oxide is also varied based upon when the user is detected to be inhaling, as the “nitric oxide gas would be delivered only when the mammal inhales”.  Hence, it appears both the patient’s physiological information (inhalation vs. exhalation) as well as the type of expected infection (bacteria, virus, microbial) are utilized in the determination of the treatment protocols in order to “sufficient to kill or inhibit microbial growth” and then “prevent them from rebuilding their defense system”. 
Thus, Primary Examiner maintains the rejection of the prior art based upon the combination of Montgomery in view of Stenzler meets the claims.  
Primary Examiner would like to bring to Applicant’s attention the concept of prevention in the medical arena does not necessitate an action at Time 0 absent an impending risk, but rather can be an iterative process of steps Times 1 to (X-1) taken by the patient on the brink of catastrophic failure Time X to provide corrective actions - mitigating risk- thereby preventing catastrophic failure. By convention, a patient must be diagnosed before they are treated to determine what risk mitigation actions may be necessary.  
In the case of modifying reference Stenzler, a determination of the expected bacteria/virus/microbial yields the protocol to provide high concentrations to sufficient to kill or inhibit microbial growth” and then low concentrations “prevent them from rebuilding their defense system” over a 24 hour treatment period; thereby preventing the patient from an expected risk of an unfettered infection by control as well as preventing reinfection.
Turning to the original specification as filed, the term “prevention” within the scope of infection is utilized to address “Post lung and/or heart transplant - Reduces pulmonary vascular resistance and contributes to the prevention of bacterial infections” (Para 00512, Page 98), “a clinical application can include the prevention and/or treatment of ventilator associated pneumonia.” (Para 00508), “NO periodically doses a patient to prevent ventilator associated pneumonia.” (Para 00509), “In some embodiments, a patient inhales NO concentrations in excess of 80ppm for several minutes, multiple times a day to treat or prevent pulmonary infection. In some embodiments, the range of inhaled NO concentration to prevent infection can be 100 to 300ppm.”, and “To prevent cross-contamination between patients, a NO generator can use NO generated by the system to disinfect portions of the system.”  In each of these statements, there is no Time 0 application of the NO gas but rather an action based on an expected risk assessment and the steps to avoid  catastrophic failure (Time X).  
Thus, the scope of “prevention” of Stenzler is congruent with the scope of the instant invention.  
In light of the aforementioned reasoning, the non-final rejection of the claims has been maintained and made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785